DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 108634807 A, hereinafter Huang).
Regarding claim 1, Huang discloses a cooker (Page 3, Para. 2, line 1, “…multifunctional pressure cooker…”, where the, Page 3, Para. 3, line 1, “…Pressure cooker and air fryer are integrated on cover assembly…”) comprising: 
a housing (Modified Fig. 7, housing that contains pots for pressure cooking shown); 

    PNG
    media_image1.png
    909
    944
    media_image1.png
    Greyscale

Modified Figure 7, Huang
a pressure pot configured to be disposed in the housing (Page 3, Embodiment 1, Para. 1, line 1, “…multifunctional pot be equipped with pot body 109…”);
an air fryer pot configured to be disposed in the housing (Modified Fig. 9, Page 4, Para. 7, line 1, “As shown in figure 9, when realizing air fryer function, after placing fried basket…”); 

    PNG
    media_image2.png
    666
    853
    media_image2.png
    Greyscale

Modified Figure 9, Huang
a heater disposed in the housing (Page 4, Para. 7, line 2, “…heating tube component 102 heats air…”), the heater being configured to heat air outside the air fryer pot when the air fryer pot is disposed in the housing (Page 2, Invention content, Para. 3, line 9 ,”…will heat Air afterwards flows into fried blue interior realization air fryer function…”, where the “fried blue interior” appears to be incorrectly translated and should refer to the fried basket); and 
a fan that blows the air heated by the heater into an inside space of the air fryer pot when the air fryer pot is disposed in the housing (Page 4, Para. 7, lines 2-3, “…Driving fan 104 rotates, and fan 104 blows hot-air and flowed by air seal ring, and hot-air enters fried indigo plant 107, 
Regarding claim 2, Huang discloses further comprising a lid configured to cover the pressure pot when the pressure pot is disposed in the housing (Page 3, Embodiment 1, Para. 1, line 5, “…upper casing 101 that cover assembly is equipped with…”, where in modified Fig. 7, the casing 101 is seen to cover the pots within) and to cover the air fryer pot when the air fryer pot is disposed in the housing (Modified Fig. 9, Page 4, Para. 7, line 1, “…after placing fried basket, cover assembly is closed relative to pot body 109…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Fu et al. (CN 106175477 A, hereinafter Fu).

Huang does not disclose:
wherein the air fryer pot is provided with one or more air vents, the air heated by the heater flowing into the inside space of the air fryer pot through the air vents of the air fryer pot when the air fryer pot is disposed in the housing.
However, Fu discloses, in the same field of air fryers, an air fryer pot or basket with multiple air vents (Page 5, Para. 3, line 6, “…As shown in FIG. 4, basket 115 has no hole of the bottom wall and a porous side wall…”) where the heated air flows into the basket through the vents (Page 5, Para. 3, lines 6-7, “…hot air through a circular hole frying a food basket 115 on the side wall.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified air fryer basket from Huang with the air vents in an air fryer basket as taught by Fu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing air circulation for increased efficiency in frying and user choice for finding a basket suitable for the food that they want to fry as stated by Fu, Page 5, Para. 3, lines 5-7, “…hot air through a circular hole frying a food basket 115…”, where, “…user frying basket can be selected according to the actual requirement suitable for frying food.”. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Zhou et al. (CN 204697804 U, hereinafter Zhou).
Regarding claim 4, Huang teaches the apparatus according to claim 1, as set forth above.
Huang does not disclose:
wherein the heater and the fan are disposed between a bottom of the air fryer pot and a bottom of the housing when the air fryer pot is disposed in the housing.
However, Zhou discloses, in the similar field of air fryers, an air fryer with the heater and fan (Page 5, Para. 3-4, “…fan 42…” and “…heating part 5…”) located between the bottom of the pot and the bottom of the housing (Modified Fig. 1, heater and fan shown between the pot, Page 4, Para. 10, line 1, “…pot 11…” and housing bottom, Page 5, Para. 4, line 2, “…base 2…). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heater and fan assembly in Huang from being located in the cover to being located between the bottom of the pot and the bottom of the housing as taught by Zhou.

    PNG
    media_image3.png
    398
    792
    media_image3.png
    Greyscale

Modified Figure 1, Zhou
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the cooking speed of the food through using the air heated rising principle, as stated by Zhou, Pages 4-5, last Para., lines 4-6, “…to ensure that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/23/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761